Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Bentele (7,854,325) or, in the alternative, under 35 U.S.C. 103 as obvious over Bentele in view of Reid (4,574,954) and/or Sledge (5,275,291).
As to claim 1, Bentele discloses a childproof package/troche mold assembly (Fig. 6c or 6e) comprising a cover (3) defining a receiving area, and a tray (5, 17) removably positioned in the receiving area.  The tray comprising a top side (the top side of the standard blister pack 17), a bottom side (the bottom surface of the drawer 5) opposite from the top side, and a plurality of 
As to claim 2, the childproof package/troche mold assembly of Bentele as modified above further and Bentele further discloses each cell comprises a cell wall.  However, Bentele further fails to show each button comprises a center portion, a first hinge line adjacent to the cell wall, and a second hinge line between the first hinge line and the center portion as claimed.  Reid further teaches each blister pocket/cell comprises a cell wall (22) and each button comprises a center portion (18), a first hinge line (23; Fig.s 3-4) adjacent to the cell wall, and a second hinge 
 As to claim 4, each button of each of the standard blister pack of Bentele or Reid or Sledge is flexible relative to the portion of the tray defining the plurality of cells.
As to claim 5, see the cover (3) of Bentele or a cover (712) of Sledge.
As to claim 6, the childproof package/troche mold assembly of Bentele as modified further fails to show a first flange extending partially over the base and a second flange extending partially over the base, and the first flange and the second flange partially define the receiving area as claimed.  Sledge further discloses a cover (412; Fig. 19) in the embodiment of Figure 19 comprising a base (a top surface), an end of a first side wall opposite from the base comprises a first flange extending partially over the base, an end of a second side wall opposite from the base comprises a second flange extending partially over the base and towards the first side wall and such that at least a portion of the base is not covered by the first flange or the second flange, and the first flange and the second flange partially define a receiving area as claimed.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Sledge to modify the childproof package/troche mold assembly of Bentele as modified so the cover is constructed comprised an end of a first side wall opposite from a base (the top surface of the cover) comprises a first flange extending partially over the base, an end of a second side wall opposite from the base comprises a second flange extending 
As to claim 7, see Fig. 6c or 6e of Bentele.
As to claims 10-12, see the combination of claims 1 and 2 as above.
As to claims 13-14, see claims 5 and 6 above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claim 1 above, and further in view of Nakagawa et al. (7,201,275; hereinafter Nakagawa).  Bentele discloses the childproof package/troche mold assembly as above and further discloses each cell comprises a cell wall, each button comprises a button surface and other claimed limitations except for the button surface of each button comprises a score rib extending in a transverse dimension along the button surface and such that a gap is defined between an end of the score rib and the cell wall as claimed.  Nakagawa shows a tray (10) comprising a plurality of cells with each cell having a cell wall (22) and a button surface (22a), and the button surface comprises a score rib (50) with a “double hill” figure or any other figure can be used (column 4, lines 10-11).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Nakagawa to modify the childproof package/troche mold assembly of Bentele so the childproof package/troche mold assembly is constructed with the button surface of each button comprises a score rib of various shapes such as a “double hill” shape or any other shapes such as the score rib extending in a transverse dimension along the button surface and such that a gap is defined .

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-17, and 18-19 are allowed.

	Response to Arguments

Applicant's arguments with respect to 10/21/2021 have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/